Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements No. 33-76518, No. 333-70135, No. 333-35978, No. 333-40256, No. 333-134009 and No.333-144058 on Form S-8, No. 333-85662 on Form S-3 and No. 333-126147 on Form S-4 of our reports datedMarch 3, 2008, relating to the financial statements of M/I Homes, Inc. and management's report on the effectiveness of internal control over financial reporting, appearing in this Annual Report on Form 10-K of M/I Homes, Inc. for the year ended December 31, 2007. /s/Deloitte & Touche LLP Deloitte & Touche LLP Columbus,
